t c summary opinion united_states tax_court matthew hudack and kristen hudack petitioners v commissioner of internal revenue respondent docket no 3432-04s filed date matthew hudack pro_se michael s hensley for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioners’ federal income taxes as well as accuracy-related_penalties as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number after petitioners’ concessions the issues for decision are whether matthew hudack petitioner was a statutory_employee for and years in issue and whether petitioners are liable under sec_6662 for accuracy-related_penalties for the years in issue adjustments to the amounts of petitioners’ itemized_deductions and the alternative_minimum_tax are purely computational matters the resolution of which depends on our disposition of the first disputed issue background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and the accompanying exhibits at the time that the petition was filed petitioners resided in santa ana california for petitioners concede that they are not entitled to claimed business promotion expenses of dollar_figure and client costs expenses of dollar_figure in petitioner received his license to sell life_insurance products in the state of california from to date and from date to at least the date of trial petitioner worked for the manufacturers life_insurance co usa manulife selling life_insurance products manulife is a toronto-based insurance_company that sells annuities group pensions insurance policies and college savings plans and provides investment account management services on date petitioner executed a regional director employment agreement agreement with manulife which was in effect during the years in issue the agreement required petitioner to serve manulife full time as a primary representative and an integral part of manulife’s sales service for an indefinite period the agreement also required petitioner to agree not to sell solicit market or otherwise promote financial products for any company other than manulife and its subsidiaries without manulife’s written consent and to adhere to all policies procedures and written rules and regulations of manulife including manulife’s codes of conduct under the agreement petitioner was an at-will employee the agreement provided that petitioner was attached to manulife’s orange county sales office in irvine california irvine office and assigned him the southern california sale sec_3 manulife ha sec_29 regional directors nationwide territory the agreement set petitioner’s compensation on a commission schedule based on the business category for the products that he sold in addition manulife provided petitioner with an annual reimbursement allocation which petitioner could use for any business-related expense petitioner however was responsible for business_expenses exceeding his reimbursement allocation manulife did not pay petitioner for vacation days but manulife provided that petitioner was eligible to enroll in its benefit and retirement plans petitioner’s responsibilities were to identify sales opportunities for insurance agents brokers financial planners and stockbrokers and to provide financial plans for their clients as the regional director petitioner reported his goals and objectives to the western regional manager in his sales presentations petitioner used financial planning information packets that were preapproved by manulife petitioner’s only office location was the irvine office petitioner purchased hi sec_4 although not further explained in the record it appears that petitioner received an annual base salary of dollar_figure for old sales commissions as evidenced in his monthly compensation statements the record does not disclose the amount of petitioner’s reimbursement allocation nor does it explain manulife’s reimbursement procedures for petitioner led the company in sales for life_insurance products own computer fax machine and cellular phone for use in his sales activities but he paid no rent or other business_expenses eg utilities office supplies and equipment furniture and copier in connection with the irvine office those expenses were paid_by manulife in the irvine office manulife employed two support staff employees to assist petitioner manulife issued forms w-2 wage and tax statement to petitioner reporting wages or other compensation of dollar_figure and dollar_figure for and respectively the forms w-2 also reported that manulife withheld the applicable payroll_taxes the forms w-2 further indicated that petitioner participated in manulife’s health insurance program pension_plan and deferred_compensation plan manulife did not check box for statutory_employee petitioners timely filed a form_1040 u s individual_income_tax_return for each of the years in issue petitioners attached to each return inter alia a schedule c profit or loss from business on each schedule c petitioner identified his principal business or profession as life_insurance sales and his business address as the irvine office petitioner reported the following on the schedules c we note that the form_w-2 box for statutory_employee contained a handwritten x year gross receipt sec_1 total expenses net profit 2dollar_figure big_number dollar_figure big_number dollar_figure big_number gross_receipts included the amounts reflected on the respective forms w-2 issued by manulife as well as self- employment income from other sources in petitioner received self-employment_income of dollar_figure from manulife which was reported on a form 1099-misc miscellaneous income expenses consisted of advertising automobile expenses commissions and fees depreciation insurance legal and professional services office expenses rent or lease of equipment supplies travel meals and entertainment utilities and other expenses petitioner consulted with his return preparer w r frey mr frey and discussed the nature of his work following the consultation mr frey advised petitioner to file as a statutory_employee in the notice_of_deficiency respondent determined that petitioner was a common_law_employee and therefore not permitted to report income and expenses on schedule c respondent further determined that petitioners are liable for the accuracy-related_penalty under sec_6662 we note that petitioner did not report on his return any reimbursement income or its associated expense because he considered it a wash discussion a petitioner’s employment status9 generally adjusted_gross_income means gross_income less trade_or_business_expenses except in the case of the performance of services by an employee sec_62 as relevant herein an individual performing services as an employee may deduct expenses_incurred in the performance of services as an employee only as miscellaneous_itemized_deductions on schedule a itemized_deductions and then only to the extent such expenses exceed percent of the individual’s adjusted_gross_income sec_62 a d a and b a in contrast an individual who qualifies as a statutory_employee as defined under sec_3121 is not subject_to the sec_67 2-percent limitation for expenses_incurred in the performance of services as an employee revrul_90_93 c b dollar_figure thus a statutory_employee under sec_3121 is allowed to deduct expenses from gross_income on schedule c that otherwise would be we render a decision on the merits based on the preponderance_of_the_evidence without regard to the burden_of_proof under sec_7491 revrul_90_93 1990_2_cb_33 provides that an individual treated as a statutory_employee under sec_3121 for employment_tax purposes who would otherwise be characterized as an independent_contractor is not considered an employee for purposes of sec_62 and sec_67 and therefore may deduct business_expenses on schedule c subject_to the 2-percent limitation of sec_67 see sec_62 petitioner contends that he was a statutory_employee under sec_3121 and therefore that he may report his business-related income and expenses on schedule c sec_3121 defines employee for employment_tax purposes as follows sec_3121 employee --for purposes of this chapter the term employee means-- any officer of a corporation or any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee or any individual other than an individual who is an employee under paragraph or who performs services for remuneration for any person-- b as a full-time_life_insurance_salesman under sec_3121 however the provisions of sec_3121 apply only if a full-time_life_insurance_salesman does not have the status of an employee under the usual common_law rules applicable in determining the employer-employee relationship lickiss v commissioner tcmemo_1994_103 therefore we must first determine whether petitioner was a common_law_employee during the years in issuedollar_figure for purposes of sec_62 subtitle a of the code does not define employee under these circumstances we apply common_law rules to determine whether an individual is an employee 503_us_318 weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir whether an individual is a common_law_employee is a question of fact 862_f2d_751 9th cir affg 89_tc_225 64_tc_974 among the relevant factors in determining the nature of an employment relationship are the following the degree of control exercised by the principal over the details of the work the taxpayer’s investment in the facilities used in the work the taxpayer’s opportunity for profit or loss the permanency of the relationship between the parties the principal’s right of discharge whether the work performed is an integral part of the principal’s business what relationship the parties believe they are creating and the provision of employee_benefits nlrb v united ins co 390_us_254 profl executive leasing inc v the parties agree that petitioner otherwise qualifies as a full-time_life_insurance_salesman pursuant to sec_3121 commissioner supra simpson v commissioner supra no one factor is determinative rather all the incidents of the relationship must be assessed and weighed nlrb v united ins co supra degree of control the crucial test to determine the nature of a working relationship is the employer’s right to control the manner in which the taxpayer’s work is performed weber v commissioner supra pincite it is not necessary for the employer to exercise control_over the details of the taxpayer’s work rather all that is necessary is that the employer have the right to control the details of the taxpayer’s work profl executive leasing inc v commissioner supra pincite 349_f2d_644 9th cir weber v commissioner supra pincite to retain the requisite control_over the details of an individual’s work the employer need not stand over the individual and direct every move made it is sufficient that the employer has the right to do so weber v commissioner supra pincite similarly the employer need not set the individuals’s hours or supervise every detail of the work environment to control the individual 823_f2d_337 9th cir while petitioner had control_over his own sales performance manulife had the right to control the manner in which he performed his work manulife set petitioner’s sales commission schedule his sales territory and his annual reimbursement allocation moreover manulife restricted petitioner’s ability to sell or promote other company’s financial products without manulife’s consent and required petitioner to use preapproved financial information packets to market manulife’s life_insurance products in addition manulife required petitioner to use the irvine office to conduct business and to use manulife’s support staff to assist him in his sales activities these facts suggest that manulife generally retained the right to regulate and direct petitioner’s business activities we give little or no weight to the fact that the agreement merely required petitioner to adhere to manulife’s policies procedures written rules and codes of conduct and that manulife required petitioner to report his goals and objectives to the western regional manager because the record does not identify the procedures for enforcement of the rules and for reporting requirements the totality of the evidence on this factor supports a finding that manulife had the right to control the manner in which petitioner performed his work and that petitioner therefore was an employee of manulife investment in facilities during the years in issue petitioner worked out of manulife’s irvine office which was his only work location indeed petitioner’s business contact information listed the irvine office as his business address moreover manulife employed at its irvine office two support employees to assist petitioner in his sales activities manulife was responsible for hiring supervising and paying these employees although petitioner provided his own computer and fax machine he was not otherwise responsible for any business_expenses associated with this office including rent office supplies equipment and furniture this factor strongly suggests that petitioner was an employee of manulife opportunity for profit or loss petitioner received commissions based on his sales performance manulife also reimbursed petitioner for his business_expenses up to an annual_limit compensation on a commission basis is entirely consistent with an employer-employee relationship tex carbonate co v phinney 307_f2d_289 5th cir 186_f2d_943 4th cir while petitioner conceivably could have suffered some loss as a result of his sales activities he may still be an employee under the common_law test if his risk of loss was negligible lewis v commissioner tcmemo_1993_635 radovich v commissioner tcmemo_1954_220 moreover the risk that he would not receive any commissions because of low sales performance is common to both employees and statutory employees other than his computer fax machine cellular phone and business_expenses that exceeded his annual reimbursement allocation petitioner did not have any capital investments or bona_fide liability for expenses such as salary payments to unrelated employees in his sales activities such that he would be subject_to a real risk of economic loss this factor supports a finding that petitioner was an employee of manulife permanency of relationship since becoming a licensed life_insurance salesman in petitioner has worked for manulife from to date and again from date to at least the date of trial moreover under the agreement petitioner was hired to work for an indefinite period of time this factor supports a finding that petitioner was an employee of manulife principal’s right to discharge the relationship between petitioner and manulife was terminable at the will of either party without any further compensation with respect to a statutory_employee the parties would likely have this same right therefore we accord this factor little or no weight integral part of business manulife is in the business of selling its products sales representatives such as petitioner are manulife’s key connection with its customers this factor supports a finding that petitioner was an employee of manulife see lewis v commissioner supra relationship parties believe they created petitioner contends that he was a statutory_employee on the forms w-2 however manulife did not mark the statutory_employee box further manulife paid the applicable payroll_taxes and did not issue a form_1099 the withholding of such taxes by manulife is consistent with a finding that petitioner was an employee see 388_f2d_74 8th cir weber v commissioner t c pincite this factor would support a finding that petitioner was an employee employee_benefits petitioner participated in manulife’s pension_plan and deferred_compensation plan moreover petitioner received health benefits through manulife’s group health insurance plan typically statutory employees are not entitled to participate in employee benefit plans there is an exception however for full-time life_insurance salespeople who are treated as employees for purposes of certain employee benefit programs maintained by a business sec_7701 we find this factor is neutral conclusion as to employment status on balance considering the record and weighing all of the factors we conclude that during the years in issue petitioner was a common_law_employee rather than a statutory_employee under sec_3121 therefore petitioner is not entitled to report gross_income and expenses on schedule c accordingly we sustain respondent’s determination on this issue b sec_6662 accuracy-related_penalty the final issue for decision is whether petitioners are liable for accuracy-related_penalties under sec_6662 for the years in issue sec_6662 imposes a penalty equal to percent of any underpayment_of_tax that is attributable to either negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax see sec_6662 and b and the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return sec_6662 whether the accuracy-related_penalty is applied because of negligence or disregard of rules or regulations or a substantial_understatement of tax sec_6664 provides an exception to imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for the understatement and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs see 469_us_241 although not defined in the code reasonable_cause is viewed in the applicable regulations as the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs see united_states v boyle supra pincite the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1 b income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability including reliance on the advice of a tax_return_preparer id by virtue of sec_7491 respondent has the burden of production with respect to the accuracy-related_penalty to meet this burden respondent must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once respondent meets this burden of production petitioner must come forward with persuasive evidence that respondent’s determination is incorrect rule a see higbee v commissioner supra as a defense to the penalty petitioner bears the burden of proving that he or she acted with reasonable_cause and in good_faith see sec_6664 see also higbee v commissioner supra sec_1_6664-4 income_tax regs respondent satisfied his burden of production under sec_7491 because the record shows that petitioners substantially understated their income_tax for the years in issue see sec_6662 higbee v commissioner supra pincite accordingly petitioners bear the burden of proving that the accuracy-related_penalty should not be imposed with respect to any portion of the understatement for which they acted with reasonable_cause and in good_faith see sec_6664 higbee v commissioner supra pincite the mere fact that we held against petitioners with respect to petitioner’s employment status does not in and of itself require holding for respondent on the accuracy-related_penalty see 103_tc_711 petitioners contend that they are not liable for accuracy- related penalties because they reasonably relied on their tax_return_preparer on the basis of the entire record in this case and in light of the nature of petitioner’s occupation as a life_insurance salesperson we find that petitioners’ reliance on their tax_return_preparer that petitioner was a statutory_employee was reasonable therefore petitioners are not liable for the accuracy-related_penalties for the years in issue accordingly respondent’s determination on this issue is not sustained we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude that they are without merit reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues as well as petitioners’ concessions decision will be entered for respondent as to the deficiencies in taxes and for petitioners as to the penalties
